Citation Nr: 0531980	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hearing loss.  This case was previously before 
the Board in November 2003, at which time it was remanded for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.

In a statement dated in May 2004, the veteran's 
representative sought to reopen the veteran's claim for 
service connection for a psychiatric disability.  Since this 
matter has not been developed or certified for appeal, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning a hearing loss.  The veteran's hearing 
was normal on the separation examination in April 1970.

2.  Bilateral hearing loss was initially demonstrated many 
years after service, and there is no competent medical 
evidence linking it to service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in May 2001 and May 2004.  These letters informed 
the veteran of the information and evidence required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records and the report of a VA examination.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The evidence supporting the veteran's claim consists 
primarily of his statements concerning the onset of his 
bilateral hearing loss.  In this regard, the Board notes that 
during a VA general medical examination in December 1999, the 
veteran asserted that his ear trouble caused him difficulty 
in service and he attributed it to childbirth when, he 
claimed, a doctor used the wrong drops.  He said that he had 
had impaired hearing since then.  The service medical records 
do show that the veteran was treated on several occasions in 
June 1968 for complaints referable to his ears.  Finally, the 
Board acknowledges that a June 2000 audiogram at a VA 
outpatient treatment clinic demonstrated that the veteran had 
bilateral sensorineural hearing loss.  

The evidence against the veteran's claim includes the service 
medical records which show no complaints or findings 
pertaining to hearing loss.  The Board notes that his 
discharge certificate establishes that his military 
occupational specialty was cook.  In this regard, the Board 
emphasizes that an audiogram on the veteran's separation 
examination in April 1970 disclosed that the veteran's 
hearing was within normal limits in each ear, as defined in 
Hensley.  The Board observes that even when the veteran 
sought treatment at a VA facility in 1994 for ear problems, 
he made no mention of a hearing loss.  Indeed, bilateral 
hearing loss was initially documented on the VA audiometric 
test in June 2000.

When he was afforded a VA audiometric test in June 2000, the 
veteran conceded a history of noise exposure at various jobs.  
At the time of the VA audiometric examination in May 2004, 
the veteran related that his in-service noise exposure 
consisted of the banging of pots and rifle shooting in basic 
training.  In June 2005, a VA medical provider reviewed the 
claims folder, to include the results of the VA examination 
of May 2004.  He opined that the veteran's sensorineural 
hearing loss was less likely than not related to his service, 
and was more likely than not related to his history of 
chronic ear trouble prior to service and to his history of 
occupational noise exposure.  

The Board concludes that this medical conclusion is of 
greater probative value than the veteran's statements 
regarding the etiology of his bilateral hearing loss.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
competent medical evidence to the contrary.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for bilateral hearing loss.  

The Board notes that the veteran's representative seeks 
consideration of the provisions of 38 U.S.C.A. § 1154 (West 
2002).  It must be emphasized, however, that the veteran's 
discharge certificate shows that he had no foreign service.  
Accordingly, there is no basis for the application of the 
statute that pertains to presumptions regarding veteran's who 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b).  In 
reaching the determination in this case, the Board has 
considered the circumstances of the veteran's service, but 
finds that there is no basis on which a grant of service 
connection may be predicated.  38 U.S.C.A. § 1154(a).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


